USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 96-1293                             LEILA FRANCES-COLON, ET AL.,                               Plaintiffs - Appellants,                                          v.                             DR. EFRAIN RAMIREZ, ET AL.,                               Defendants - Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                 [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                           and DiClerico,* District Judge.                                           ______________                                _____________________               Kevin  G. Little, with whom  Law Offices David  Efr n was on               ________________             ________________________          brief for appellants.               Jos  Angel Rey for appellees.               ______________                                 ____________________                                  February 24, 1997                                 ____________________                                        ____________________          *  Of the District of New Hampshire, sitting by designation.                    TORRUELLA, Chief Judge.    Plaintiffs-appellants  Leila                    TORRUELLA, Chief Judge.                                 ___________          Frances-Col n and  Juan Enrique  Rodr guez brought  a malpractice          action  on  behalf  of  their minor  son  Eric  Rodr guez-Frances          ("Eric")  against  two  doctors,  a municipal  hospital  and  the          municipality  of San Juan, on both federal and state law grounds.          They alleged  that the  doctors' mishandling of  Eric's delivery1          amounted to a violation of Eric's substantive due process rights,          actionable under 42 U.S.C.    1983, and that the  defendants were          liable for negligence under  Puerto Rico tort law.   The district          court  granted  defendants' summary  judgment  motion  as to  all          counts, for the  following reasons: (1) the  plaintiffs failed to          identify  a protected  substantive  due process  liberty interest          giving  rise  to  their  federal  civil  rights  claim;  (2)  the          defendants'  actions  were  not  state conduct  that  shocks  the          conscience  for the  purposes of  sustaining their  federal civil          rights claim; (3) the defendant doctors are immune from liability          under   Puerto  Rico  law;    (4)  the  tort  claim  against  the          municipality was time-barred under Puerto Rico law.  See Col n v.                                                               ___ _____          Ram rez,  913 F. Supp. 112 (D.P.R. 1996).  Plaintiffs appeal from          _______          the grant of summary judgment.                                        ____________________          1   The  essential mistake  alleged was  the doctor's  failure to          perform  a  caesarian  section.     Plaintiffs  allege  that  the          defendant doctors acted  with reckless  disregard and  deliberate          indifference by  delivering Eric  vaginally, using forceps,  even          though his mother  told the  doctors that she  could not  deliver          vaginally.   Eric was born  in poor physical  condition, suffered          severe   perinatal   asphyxia,   and   has   suffered   permanent          disabilities.                                          -2-                     Having reviewed the record  and the parties' briefs on          appeal, we are satisfied with the reasoning of the decision below          and affirm the judgment  for substantially the reasons elucidated          in the  district court opinion.   Cf. Lawton  v. State Mut.  Life                                            ___ ______     ________________          Assurance Co., 101  F.3d 218, 220 (1st Cir. 1996)  ("We have long          _____________          proclaimed  that when  a  lower court  produces a  comprehensive,          well-reasoned decision,  an appellate  court should refrain  from          writing at  length to no  other end  than to hear  its own  words          resonate.")  We need only note the following.                          I.  The Federal Civil Rights Claim                          I.  The Federal Civil Rights Claim                              ______________________________                    The  district  court  correctly  held  that plaintiffs-          appellants  failed to  establish  a violation  of  constitutional          rights actionable under section 1983.  Appellants claim on appeal          that, in making this determination, the district court improperly          resolved  an issue of fact in favor of defendants by holding that          the  doctors  failed  to   act  with  the  requisite   degree  of          culpability  to sustain a section 1983  claim.  See Col n, 913 F.                                                          ___ _____          Supp.  at 119.  Appellants urge us to consider certain affidavits          they produced in support  of the view that the  defendant doctors          were reckless, and not merely negligent.  First, it is  not clear          that the  district court's  statement that plaintiffs  "failed to          show  that   defendants  acted  with  the   requisite  degree  of          culpability" means that the  district court explicitly found that          defendants were not reckless.  More importantly, there is no need          to arrive at a  factual conclusion regarding whether  the doctors          were negligent or something  more than negligent, because, either                                         -3-          way, the plaintiffs fail to state a cause of action under section          1983.   As the district  court opinion explains,  plaintiffs must          fail  on their civil rights claim because they do not demonstrate          either of the following:  that there was an interest protected by          the due process clause  at stake, or that there  was governmental          conduct  that  "shocks  the conscience."    See  id.   at  116-18                                                      ___  ___          (applying Pittsley v. Warish, 927 F.2d 3, 6 (1st Cir. 1991)).                    ________    ______                    It is surprising,  in light of clear Supreme  Court and          First Circuit precedent, that  appellants would consider it worth          their while to try their luck, or, rather, waste time and energy,          with what is  essentially a malpractice claim  clothed in section          1983, civil rights,  language.   This is  plainly not a situation          in which the  state "takes  a person into  custody and holds  him          there  against   his  will,"   thereby  implicating  a   possible          constitutional  due process  interest in  adequate medical  care.          DeShaney v. Winnebago  County Dept.  of Social  Servs., 489  U.S.          ________    __________________________________________          189,   199-200  (1989).    To  avoid  future  waste  of  judicial          resources, we wish to underscore  the decisive legal principle in          this  case.    A  substantive  due  process  interest  in "bodily          integrity" or  "adequate medical  care" cannot support a personal          injury  claim  under  section  1983  against  the  provider of  a          governmental  service unless:  (a) the  government has  taken the          claimant  into custody or  otherwise coerced the  claimant into a          situation where  he cannot  attend to  his  own well-being,  see,                                                                       ___          e.g., Monahan v. Dorchester Counseling Ctr.,  Inc., 961 F.2d 987,          ____  _______    _________________________________          990-93 (1st  Cir.  1992) (no  due  process claim  where  claimant                                         -4-          voluntarily entered mental  institution) (applying DeShaney);  or                                                             ________          (b) the  government employee, in  the rare and  exceptional case,          affirmatively acts to increase the threat of harm to the claimant          or   affirmatively   prevents  the   individual   from  receiving          assistance, see Dwares v. City  of New York, 985 F.2d 94,  96 (2d                      ___ ______    _________________          Cir. 1993) (due process  implicated where complaint under section          1983  alleged  that police  assured  skin-heads  that they  could          attack protestors with impunity, thereby affirmatively increasing          threat of harm to protestors) (distinguishing DeShaney);  Ross v.                                                        ________    ____          United  States, 910  F.2d  1422,  1429-34  (7th Cir.  1990)  (due          ______________          process  interest  in  life  implicated  where  county  officials          prevented  city officials  from  rescuing drowning  boy,  thereby          affirmatively   restricting   source   of  aid)   (distinguishing          DeShaney).          ________                    A proximate  causal link  between a  government agent's          actions and a  personal injury does not, in itself,  bring a case          out  of   the  realm  of   tort  law  and  into   the  domain  of          constitutional due process.   Daniels v. Williams,  474 U.S. 327,                                        _______    ________          332 (1986).  Appellant's counsel would have done well to consider          more carefully the  cases it cites  for support in  its brief  --          such  as the following passage from Estate of Gilmore v. Buckley,                                              _________________    _______          787  F.2d  714, 722  (1st Cir.  1986)  (holding failure  of state          employees  to protect victim  from murderous attack  by inmate on          furlough not actionable under section 1983):2                                        ____________________          2  See Brief for Appellants at 17.             ___                                         -5-                    Enormous  economic consequences  could follow                    from the reading  of the fourteenth amendment                    that plaintiff here urges.   Firemen who have                    been alerted to a  victim's peril but fail to                    take  effective action;  municipal ambulances                    which,  when called, arrive  late; and myriad                    other  errors by state officials in providing                    protective  services, could  all be  found to                    violate  the  Constitution.    It  would seem                    appropriate   that   the  citizenry,   acting                    through state legislatures and  state courts,                    should determine  how far it wishes  to go in                    reimbursing claims of this  type.  We can see                    no  justification  for   rewriting  the   due                    process clause of the federal Constitution so                    as to  construct a basis for  relief that can                    be more flexibly  provided elsewhere, if that                    is deemed advisable.                   II.  Defendants' Immunity under Puerto Rico Law                   II.  Defendants' Immunity under Puerto Rico Law                        __________________________________________                    It is undisputed that the defendant doctors were acting          as government employees when they were attending to Eric's birth.          The district court correctly held  that the doctors are protected          under  the  immunity  for  government  health care  professionals          provided by  P.R. Laws Ann. tit.  26,   4105 (1989).   On appeal,          appellants  repeat  their  argument  that  the  doctors'  alleged          recklessness brings them  outside of this immunity provision.  We          note  that the Puerto  Rico Supreme  Court's decision  in V squez                                                                    _______          Negr n v.  E.L.A., 113  D.P.R. 148,  151  (1982), interprets  the          ______     ______          immunity  provision  broadly,  adding  further  strength  to  the          district  court's holding  that the  sole inquiry  required under          Puerto  Rico  law  in  determining whether  immunity  applies  is          whether the health care professional was acting as an employee of          the government at the time of the events giving rise to the suit.                    This much said, we allow the district court  opinion to          speak for itself.                                         -6-                    Affirmed.                    Affirmed                    ________                                         -7-